RESTRICTION REQUIREMENT 
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claim(s) 1-12, drawn to a microbial inoculant composition comprising: an aquatic Pseudomonas spp.; and a Clostridium spp.; wherein the aquatic Pseudomonas spp. produces a plant hormone beneficial to a plant.
Group II, claim(s) 13-14, drawn to a plant or seed comprising the microbial inoculant composition of claim 1 structure for transport of divalent metal ions.

• Group III, claim(s) 15-18, drawn to a method comprising applying the microbial inoculant composition of claim 1 to a tissue of a plant or a plurality of plants.

• Group IV, claim(s) 19-21, drawn to a method of producing a microbial inoculant composition, the method comprising: providing an aerobic species of microbes; providing an anaerobic species of microbes; providing culture medium comprising: a carbon source; sufficient vinegar to adjust the pH to no higher than 6.8; iron at a concentration of 1 ppm; and  potassium nitrate; incubating the aerobic microbes and the anaerobic microbes together in the culture medium under conditions effective to allow aerobic fermentation and anaerobic fermentation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a microbial inoculant composition, this technical feature is not a special technical feature as it does not make a Lopez-Cervantes (US 2013/0255338 A1). Lopez-Cervantes teaches microbial compositions comprising Pseudomonas species in combination with Clostridium species (Table 1, page 2; pg 2, [0025]-[0034]) for application to plants and soil. 
The inventions of the groups are directed to different inventions which are not connected in design, operation, and/or effect. These groups are independent since they are not disclosed as capable of use together, they have different modes of operation, they have different functions, and/or they have different effects. One would not have to practice the various inventions at the same time to practice just one alone. The several inventions above are independent and distinct, each from the other. The search for each of the above inventions is not co-extensive particularly with regard to the literature search. Further, a reference which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.
As such, Group I does not share a special technical feature with the instant claims of Groups II-IV. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I through IV is broken.

Election of Species
 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because 
 	1. Additional additives as recited in claims 5-12: For each of claims 5-12, applicant must elect the presence or absence in the composition of claim 1:
	a. presence or absence of a Bacillus spp, reading on claims 5 and 6;
b. presence or absence of a Delftia spp, reading on claim 7;
c. presence or absence of a Chryseobacterium spp, reading on claim 8;
d. presence or absence of an aquatic Pseudomonas fluorescens spp, reading on claim 9;
e. presence or absence of a species selected from Brevundimonas kwangchunensis, Fictibacillus barbaricus/Bacillus barbaricus, a Prosthecobacter spp., Sphingobacterium multivorum, or a Sphingomonas spp reading on claim 10;
f. presence or absence of Bacillus megaterium, Bacillus amyloliquifaciens, Bacillus subtilus, Bacillus pumilus, Sphingosinicella microcystinivorans, Pseudomonas chlororaphis, Pseudomonas mandelii, Pseudomonas umsongensis, a Clostridium spp., Arthrobacter ramosus, Streptomyces yogyakartensis, an Arthrobacter spp., a Xanthomonas spp., or Chryseobacterium indologenes, reading on claim 11; 
g. presence or absence of a yeast strain, reading on claim 12.

2. Adherence location of Group II: If applicant elects Group II, applicant must elect the location of adherence of the composition of claim 1, selected from:
	a. the plant, reading on claim 13; or  
	b. the seed, reading on claim 14.

	3. Site of application in the method of Group III: If applicant elects the method of Group III, applicant must elect the site of application of the method, selected from:
	a. a tissue of a plant, reading on claim 15;
	b. a surface of a seed, reading on claim 16; and / or 
	c. a seed bed, reading on claim 17.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Telephonic Prosecution
 	Due to the complex nature of the restriction requirement, no telephone call was made to request an oral election. See MPEP 812.01.

Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
 	Groups: The examiner has required restriction between product (Groups I and II) and process (Groups III and IV) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612